DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/06/2021 has been entered. Claim 1 is amended, Claims 3 and 4 are canceled, and Claims 1, 2, and 5-12 are pending in the application. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Amended Claim 1 recites the limitation “the first bulges being provided on the first base layer and located at an inner side of the first base layer in a way that the first bulges are immoveable relative to the first base layer” which lacks antecedent basis in the written specification. Paragraph [0029] of the written specification recites “The plural first bulges 15 are provided on the first base layer 13 located at the inner side of the first base layer 13.” However, Applicant does not specifically disclose wherein the first bulges are immovable relative to the first base layer. 
Amended Claim 1 recites the limitation “the second bulges being provided on the second base layer and located at an outer side of the second base layer in a way that the second bulges are immoveable relative to the second base layer” which lacks antecedent basis in the written specification. Paragraph [0030] of the written specification recites “The plural second bulges 25 are provided on the 
Amended Claim 1 recites the limitation “each of the breakable connecting members is inclinedly connected between one of the first bulges and one of the second bulges in a way that the one of the first bulges and the one of the second bulges are offset from each other” which lacks antecedent basis in the written specification. Paragraph [0035] of the written specification recites “each of the first bulges 15 and each of the second bulges 25 have their site projections overlapping. The plural connecting members 31 are connected between tops of the first and second bulges 15, 25.” However, Applicant does not specifically disclose wherein the first and second bulges are offset from one another and wherein the breakable connecting members are inclinedly connected. 
Amended Claim 1 recites the limitation “the first base layer deforms and drives the first bulges to move from a first position to a second position in a way that the first bulges press the second bulges with the connecting members remaining unbroken” which lacks antecedent basis in the written specification. Paragraph [0032] of the written specification recites “the first base layer 13 deforms and drives the first bulges 15 to move from a first position S1 to a second position S2, and the connecting members 31 remain unbroken.” However, Applicant does not specifically disclose wherein the first bulges press the second bulges.
Amended Claim 1 recites the limitation “when the external inward force is greater than the predetermined pressure, the connecting members break, the first bulges remain immoveable relative to the first base layer, and the second bulges remain immoveable relative to the second base layer” which lacks antecedent basis in the written specification. Paragraph [0039] of the written specification recites “the connecting members 31 break due to the external force. At this time, the first bulges 15 move to the third position S3 where the first bulges 15 abut against the second base layer 23 and the second bulges 25 abut against the first base layer 13.” However, Applicant does not specifically disclose wherein .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended Claim 1 recites the limitation “the first bulges are immoveable relative to the first base layer” which is considered new matter. Paragraph [0029] of the written specification recites “The plural first bulges 15 are provided on the first base layer 13 located at the inner side of the first base layer 13,” however Applicant does not specifically disclose the first bulges being immovable relative to the first base layer, or disclose how the first bulges are provided on the first base layer in a such a way that would allow one of ordinary skill in the art to reach the conclusion that the bulges are immovably provided. Further, the drawings do not suggest or show the first bulges being immovable relative to the first base layer.
Amended Claim 1 further recites the limitation “the second bulges are immoveable relative to the second base layer” which is considered new matter. Paragraph [0030] of the written specification recites “The plural second bulges 25 are provided on the second base layer 23 located at the inner side of the second base layer 23,” however Applicant does not specifically disclose the second bulges being 
Amended Claim 1 recites the limitation “the first base layer deforms and drives the first bulges to move from a first position to a second position in a way that the first bulges press the second bulges with the connecting members remaining unbroken” which is considered new matter. Paragraph [0032] of the written specification recites “the first base layer 13 deforms and drives the first bulges 15 to move from a first position S1 to a second position S2, and the connecting members 31 remain unbroken.” However, Applicant does not specifically disclose wherein the first bulges press the second bulges, which as claimed further defines the relationship between the first and second bulges and the connecting members in the second position. 
Claims 2 and 5-12 depend from Claim 1 and are likewise rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Walterspiel (US 2017/0318891 A1) in view of Maddux et al. (US 8069498 B2) and Hawkins et al. (US 2006/0191403 A1).
Regarding Claim 1, Walterspiel teaches (Fig. 3A, 3B) a helmet liner (140), comprising: an outer protective layer (102), the outer protective layer having a first base layer (see annotated figure) and a permanent connections, or combinations thereof, according to various embodiments,” (emphasis added), wherein when there is a permanent connection between the first bulges (200a) and the first base layer (part of outer shell (102), as shown in annotated fig. below), the first bulges are immovable relative to the first base layer); an inner protective layer (110), being located at an inner side of the outer protective layer and separated from the outer protective layer by a predetermined distance, the inner protective layer having a second base layer (see annotated figure) and a plurality of second bulges (220b), the second bulges being provided on the second base layer and located at an outer side of the second base layer in a way that the second bulges are immoveable relative to the second base layer (paragraph [0044], “any of the attachments of the compressible balls 200 to one another and/or of the compressible balls 200 to the outer shell 102 and/or the shock absorbing liner 110 may be configured to be detachable connections, reattachable connections, push-in-and-out collar connections, permanent connections, or combinations thereof, according to various embodiments,” (emphasis added), wherein when there is a permanent connection between the second bulges (200b) and the second base layer (part of inner protective layer (110), as shown in annotated fig. below), the second bulges are immovable relative to the second base layer); and a plurality of breakable connecting members (312), the connecting members having a predetermined length, the predetermined length being smaller than the predetermined distance (Fig. 3A shows that the connecting members (312) have a length shorter than the distance between the outer layer (102) and the inner layer (110)), and the connecting members (312) being connected between the first bulges (200a) and the second bulges (200b) in a way that the permanent connections, or combinations thereof, according to various embodiments,” (emphasis added), wherein when there is a permanent connection between the first and second bulges (200a,b) and the first (part of outer shell (102), as shown in annotated fig. below) and second (part of inner protective layer (110), as shown in annotated fig. below) 
Walterspiel does not teach specifically wherein the outer layer, the inner layer, and the breakable connection members are made of thermoplastic, and wherein each of the breakable connecting members is inclinedly connected between one of the first bulges and one of the second bulges in a way that the one of the first bulges and the one of the second bulges are offset from each other.
Attention is drawn to Maddux et al. which teaches an analogous article of apparel. It is known in the art from Maddux et al. that thermoplastic is suitable for forming the outer layer (162, 164), the inner layer (162), and connection members of helmet liners (Fig. 4; Col. 6, ll. 19-22 “each pad is preferably made of at least two parts of molded thermoplastic urethane. . . that are welded together”, ll. 34-36 “each of the inner and the outer sheets also, and importantly , have a plurality of spaced apart, hollow protrusions 200 extending to the other sheet”). Since the use of thermoplastic is known in the art for this intended use, it would only produce the typical results of a helmet liner that reduces impact to the wearer (Col. 7, ll. 19-21 “when under load of impact, the protrusions 200 compress, minimizing acceleration of the wearer’s head in the helmet and thus reducing the impact”).
Attention is drawn to Hawkins et al., which teaches an analogous article of apparel. Hawkins et al. teaches a helmet liner (Fig. 16 shows a helmet liner made of force diversion apparatus (312) that is the same as the force diversion apparatus (100) as shown in Fig. 4, which is referenced below; paragraph [0061], “The force diversion apparatus 306 includes a force conversion portion 308 and a force spreading portion 310 that operate in the manner described above”), comprising: an outer protective layer (104), the outer protective layer having a first base layer (inner side of outer protective layer (104)) and a plurality of first bulges (110), the first bulges (110) being provided on the first base layer and located at an inner side of the first base layer (Fig. 4A shows the first bulges being provided on c) that is smaller than a predetermined pressure, the first base layer (104) drives the first bulges (110) to move from a first position to a second position with the connecting members (114, 116) remaining unbroken (Fig. 4A shows the first bulges in a first position, Fig.4B shows a force external inward force (Fc) applied and the first bulges in a resulting second position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Waterspiel to include the teachings of Maddux et al. to use thermoplastic to comprise the outer layer, inner layer, and connection members of the helmet liner, as this would yield nothing more than the predictable result of using a material for the outer layer, inner layer, and connection members known to be suitable for absorbing impact in a helmet, especially as Walterspiel is silent to any specific materials, but teaches that the inner and outer layers may be any material known in the art for helmet making and the plurality of bulges may be any resilient material (Walterspiel paragraph [0036], “any suitable materials may be used for the outer shell 102 and the shock absorbing liner 110, such as but not limited to materials used in currently available helmets,” and paragraph [0052], “the compressible balls will still be compressible and will be made of an elastic or other resilient or shape memory material”). Further, it has been held that when the only difference between the prior art and claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP §2144.07), and further to modify Waterspiel to include the teachings of Hawkins et al. such that each of the breakable connecting members is inclinedly connected between one of the first bulges and one of the second bulges in a way that the one of the first bulges and the one of the second bulges are offset from each other so that the breakable connecting members can flex and act as hinges to allow the first bulges to move while converting the external force to a shear force, protecting the wearer (paragraph [0048], “when the force diversion apparatus 100 is subjected to the compression force (Fc), the end portion 110 will pivot about the transverse portions 114 and 116, thereby causing the c) resulting from the impact of the object 106 is converted into shear force (Fs) that is applied to the object while it is in contact with the force diversion apparatus 100”), especially as the arrangement of the bulges and breakable connecting members of Waterspiel could have been predictably modified without any unexpected result or change in function In support of this conclusion of obviousness, it is noted that in In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), the court held that the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice (MPEP §2144.04 VI.).
Regarding Claim 2, Walterspiel teaches all of the limitations of Claim 1 as discussed in the rejection above. Walterspiel does not teach specifically wherein the predetermined pressure is 1.1 Mpa. However, Walterspiel teaches wherein the attachments between the bulges (200) are provided by breakable attachment members (312) that facilitate energy absorption upon breakage (Walterspiel discloses in paragraph [0042], “multiple compressible balls 200 may be attached to the inner surface of the outer shell 102 via multiple breakable attachment members 312 . . . Upon impact, some of the balls 200 may detach from the outer shell 102 and roll or move laterally, which may facilitate or enhance shock absorption,” and the same attachment members can be seen in Fig. 3A as a means of attachment between bulges (200a, 200b), and would obviously provide the same shock absorption properties).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Walterspiel such that the attachment members are optimized to have the specific breaking force of 1.1 Mpa as claimed, yielding only the predictable result of a pressure at which attachment members break, thus allowing for additional energy absorption. In support of this statement it is noted that the breakage point is a result effective variable understood by Walterspiel to control the threshold force at which the attachment members will break and thus provide the additional “shock prima facie obviousness is appropriate (see MPEP §2144.05).  
Regarding Claim 5, the modified helmet liner of Walterspiel teaches all of the limitations of Claim 1, as discussed in the rejections above. Walterspiel further teaches wherein the connecting members (312) are connected to tops of the first (200a) and second (200b) bulges (Fig. 3A shows the connection members (312) connected to the tops of the bulges; paragraph [0045] “some or all of the compressible balls 200a, 200b may be attached to the outer shell 102, the shock absorbing liner 110 and/or to one another via multiple connection members”).
Regarding Claim 6, the modified helmet liner of Walterspiel teaches all of the limitations of Claim 1, as discussed in the rejections above. Walterspiel further teaches wherein the connecting members are arranged unidirectionally (Fig. 3A shows the connection members (312) between the first (200a) and second bulges (200b) are arranged in one direction, paragraph [0045] “some or all of the compressible balls 200a, 200b may be attached to the outer shell 102, the shock absorbing liner 110 and/or to one another via multiple connection members”).
Regarding Claim 7, the modified helmet liner of Walterspiel teaches all of the limitations of Claim 1, as discussed in the rejections above. Walterspiel further teaches wherein the connecting members are connected to the first and second bulges in a one-to-one or one-to-many manner (Fig. 3A shows the bulges in a one-to-many manner, and a one-to-one configuration is possible as disclosed in paragraph [0045] “some or all of the compressible balls 200a, 200b may be attached to the outer shell 102, the shock absorbing liner 110 and/or to one another via multiple connection members”).
Regarding Claim 8, the modified helmet liner of Walterspiel teaches all of the limitations of Claim 1, as discussed in the rejections above. Walterspiel further teaches wherein in each of the first bulges (200a), a width at its end near the first base layer is greater than a width at its end far from the first base layer, and in each of the second bulges (200b), a width at its end near the second base layer is greater than a width at its end far from the second base layer (Fig. 3A shows that the bulges are circular, and therefore above the widest circumference of the bulge there will always be a width nearer the base layer that is greater than a width far from the base layer).
Regarding Claim 9, the modified helmet liner of Walterspiel teaches all of the limitations of Claim 1, as discussed in the rejections above. Walterspiel further teaches wherein the first bulges move from the first position to the second position in a manner that with one of the first bulges moving the earliest defined as a central bulge, the other of the first bulges move from the first position to the second position in an inside-out sequence against the central bulge. While Walterspiel does not explicitly teach the other first bulges moving in an inside out sequence against the central bulge, this is a statement of intended use and can therefore be anticipated by Walterspiel (see MPEP §2114). One can prove that this is merely a statement of intended use by considering that the movement as claimed by Applicant is merely following the rules of physics. Considering that Walterspiel teaches the first bulges capable of moving (paragraph [0040] discloses “In any such embodiment where some or all of the compressible balls 200 are attached to one another or to a structure of the helmet 100, they may be attached in such a way that the attachment mechanism(s) flex, stretch, loosen or break when the helmet 100 undergoes an impact”), and that Walterspiel further teaches the balls can be connected to one another laterally via connecting members (312) (see annotated fig.) it is a trivial matter to show that the helmet of Walterspiel is capable of meeting this limitation. For example, since the bulges are movable and contacting one another, when a first bulge is impacted and moves, according to Newton’s 
Regarding Claim 10, the modified helmet liner of Walterspiel teaches all of the limitations of Claim 1, as discussed in the rejections above. Walterspiel further teaches wherein when the external force is greater than the predetermined pressure, the first bulges move from the second position to a third position, so that the first bulges abut against the second base layer and the second bulges abut against the first base layer. While Walterspiel does not explicitly teach the first bulges moving so as the first bulges abut against the second base layer and the second bulges abut against the first base layer, this is a statement of intended use and can therefore be anticipated by Walterspiel (see MPEP §2114). One can prove that this is merely a statement of intended use by considering that the movement as claimed by Applicant is following the rules of physics. Considering that Walterspiel teaches the first bulges capable of moving (paragraph [0040] discloses “In any such embodiment where some or all of the compressible balls 200 are attached to one another or to a structure of the helmet 100, they may be attached in such a way that the attachment mechanism(s) flex, stretch, loosen or break when the helmet 100 undergoes an impact”), it is a trivial matter to show that the helmet of Walterspiel is capable of meeting this limitation. For example, since the bulges are movable, when the first bulges are impacted and move, according to Newton’s first law the motion will continue to move forwards until it is acted upon by the force of the second base layer.
Regarding Claim 11, the modified helmet liner of Walterspiel teaches all of the limitations of Claim 1, as discussed in the rejections above. Walterspiel further teaches wherein when the external force is greater than the predetermined pressure, the first bulges move from the second position to a third position. While Walterspiel does not explicitly teach the first bulges moving from a second to a third position, this is a statement of intended use and can therefore be anticipated by Walterspiel (see MPEP §2114). One can prove that this is merely a statement of intended use by considering that the 
Walterspiel does not further teach wherein the first bulges do not abut against the second base layer and the second bulges abut against the first base layer.
However, Applicant has provided no evidence of criticality or unexpected results by the first bulges not abutting against the second base layer. In support of this conclusion Applicant’s specification is cited, in which the first and second bulges are shown abutting in the embodiment of Fig. 8 and not abutting in Fig. 11. Applicant simply discloses these embodiments as suitable alternatives which are not distinguished by separate function or effect. Further, Walterspiel could be predictably reconfigured by enlarging the second bulges so that the first bulges would not abut against the second base layer when subjected to an external force.
Therefore, since the first bulges not abutting against the second base layer when subjected to a predetermined external force provides no criticality, unexpected result, change in function, or synergistic effect, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Walterspiel to increase the size of the second bulges to arrive at the claimed configuration of the first bulges not abutting the second base layer when subjected to a predetermined force. In support of this conclusion of obviousness, it is noted that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 
Regarding Claim 12, the modified helmet liner of Walterspiel teaches all of the limitations of Claim 1, as discussed in the rejections above. Walterspiel further teaches wherein when the external force is greater than the predetermined pressure, the first bulges move from the second position to a third position. While Walterspiel does not explicitly teach the first bulges moving from a second to a third position, this is a statement of intended use and can therefore be anticipated by Walterspiel (see MPEP §2114). One can prove that this is merely a statement of intended use by considering that the movement as claimed by Applicant is following the rules of physics. Considering that Walterspiel teaches the first bulges capable of moving (paragraph [0040] discloses “In any such embodiment where some or all of the compressible balls 200 are attached to one another or to a structure of the helmet 100, they may be attached in such a way that the attachment mechanism(s) flex, stretch, loosen or break when the helmet 100 undergoes an impact”), it is a trivial matter to show that the helmet of Walterspiel is capable of meeting this limitation. For example, since the bulges are movable, when the first bulges are impacted and move, according to Newton’s first law the motion will continue to move forwards until it is acted upon by a force.
Walterspiel fails to further teach wherein the first bulges abut against the second base layer and the second bulges do not abut against the first base layer when exposed to a predetermined external force.
However, Applicant has provided no evidence of criticality or unexpected results by the second bulges not abutting against the first base layer. In support of this conclusion Applicant’s specification is cited, in which the first and second bulges are shown abutting in the embodiment of Fig. 8 and not 
Therefore, since the second bulges not abutting against the first base layer when subjected to a predetermined external force provides no criticality, unexpected result, change in function, or synergistic effect, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Walterspiel to increase the size of the first bulges to arrive at the claimed configuration of the second bulges not abutting the first base layer when subjected to a predetermined force. In support of this conclusion of obviousness, it is noted that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP §2114.04 IV).

    PNG
    media_image1.png
    572
    753
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 5-12 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding Applicant’s arguments on the 35 USC 103 rejection over Waterspiel et al. and Maddux et al., Applicant submits that Waterspiel et al. does not teach wherein the first and second bulges are immovable relative to the first and second base layers, respectively. Examiner disagrees, and submits that Waterspiel et al. teaches that the first and second bulges may be attached to the first and second base layers through permanent connection means (as cited above), therefore the first and second bulges are immovable relative to the first and second base layers. 
Further regarding Applicant’s arguments on the 35 USC 103 rejection over Waterspiel et al. and Maddux et al., Applicant submits that Waterspiel et al. does not teach wherein the breakable connecting members are inclinedly connected between the first and second bulges and wherein the bulges are offset from one another. Examiner agrees, however a new ground of rejection is made in view of Hawkins et al. (see above).
Further regarding Applicant’s arguments on the 35 USC 103 rejection over Waterspiel et al. and Maddux et al., Applicant submits that Waterspiel et al. does not teach wherein the first bulges press the second bulges with the connecting members remaining unbroken. Examiner disagrees, and submits that while Waterspiel et al. does not explicitly teach the first bulges pressing the second bulges, as the first and second bulges have site projections overlapping, when a force is received at a magnitude to put the first bulges in the second position, the first bulges would obviously be pressing the second bulges (see rejection above). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guerra (US 9408423) teaches a helmet liner with a first and second plurality of bulges connected by a connecting member, the first bulges moving towards the second bulges without breaking the connecting member when impacted by a force. Baker et al. (US 2020/0163398) teaches a helmet liner with a first plurality of bulges and a second plurality of bulges, the first and second bulges connected by an inclinedly disposed connecting member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
                                                                                                                                                                                            /KATHERINE M MORAN/Primary Examiner, Art Unit 3732